Name: Commission Regulation (EEC) No 2858/90 of 3 October 1990 amending the indicative ceilings provided for in Regulation (EEC) No 4026/89 under the supplementary mechanism applicable to trade in beef and veal
 Type: Regulation
 Subject Matter: international trade;  Europe;  trade policy
 Date Published: nan

 No L 274/8 Official Journal of the European Communities 4. 10 . 90 COMMISSION REGULATION (EEC) No 2858/90 / of 3 October 1990 amending the indicative ceilings provided for in Regulation (EEC) No 4026/89 under the supplementary mechanism applicable to trade in beef and veal Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 83 and 85 (3) thereof, Whereas Commission Regulation (EEC) No 4026/89 of 22 December 1989 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector for 1990 (') fixes the indicative ceilings for 1990 for imports into Spain of live animals and fresh or chilled meat from the Community as consti ­ tuted at 31 December 1985 at 55 000 head and 9 000 tonnes respectively ; whereas 90 % of the said quantities were used during the first three quarters ; Whereas Commission Regulation (EEC) No 2545/90 (2) provisionally suspends the issuing of STM licences for fresh or chilled meat as an interim protective measure ; whereas, in view of foreseeable trends on the Spanish market and as a definitive measure under Article 85 (3) of the Act of Accession, the indicative ceiling for 1990 should be raised ; Whereas an increase in the indicative ceiling for live animals for 1990 is also justified in view, in particular, of the supply situation on the Spanish market ; Article 1 1 . For meat of animals of the bovine species, fresh or chilled, the indicative ceiling laid down in the Annex to Regulation (EEC) No 4026/89 is increased to 12 000 tonnes equivalent carcase weight. 2. For live animals of the bovine species, the indicative ceiling laid down in the Annex to Regulation (EEC) No 4026/89 is increased to 75 000 head. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 382, 30. 12. 1989, p . 62. (2) OJ No L 237, 1 . 9 . 1990, p. 99.